Exhibit April 30, 2008 Securities and Exchange Commission Office of the Chief Accountant 450 Fifth Street, N.W. Washington, DC 20549 RE: Provision Holding, Inc. Ladies and Gentlemen: We have read the statements of Provision Holding, Inc. pertaining to our Firm included under Item 4.01 of Form 8-K dated April 30, 2008 and agree with such statements as they pertain to our Firm. We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, By: /s/ Jaspers + Hall PC Jaspers + Hall PC
